COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00361-CV


PATRICK NEAL JACKSON                                                 APPELLANT

                                         V.

COURTYARD MANAGEMENT                                                 APPELLEES
CORPORATION D/B/A MARRIOTT
COURTYARD AND CBM THREE
HOTELS LLC D/B/A MARRIOTT
COURTYARD


                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-265590-13

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On May 11, 2015, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

      1
       See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL:    MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: June 18, 2015




                                     2